Atkinson, J.
The Automobile Credit Sales Company commenced an action, by attachment for purchase-money, against C. W. Ellington, J. S. Ellington, and V. L. Williams. The defendants filed an answer, which was amended. The plaintiff demurred to the answer as amended, and on the hearing the demurrer was sustained, and the plaintiff was allowed to proceed to verdict and judgment against the defendants. The defendants filed a direct bill of exceptions, in which error was assigned specifically on the judgment sustaining the demurrer to the answer; but there was no assignment of error upon the final judgment in the case. Meld, that the writ of error must be dismissed. Lyndon v. Georgia Railway &c. Co., 129 Ga. 353 (3), 354 (58 S. E. 1047). See also Carpenter v. First National Bank, 13 Ga. App. 497 (79 S. E. 360).

Writ of error dismissed.


All the Justices concur.